                  Case 3:17-cv-01270-AC         Document 44    Filed 01/22/19      Page 1 of 2




 1

 2
     David Richardson, OSB 051370
 3   david@pdxlawgroup.com
     PDX LAW GROUP PC
 4   121 SW Morrison St., Ste. 1520
     Portland, OR 97204
 5   (ph) 503-546-0141
     Attorneys for Plaintiff
 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT

10                          DISTRICT OF OREGON, PORTLAND DIVISION

11   ANGELA TORRES, an individual,                        Case no.: 3:17-CV-01270-AC

12                            Plaintiff,                  PLAINTIFF’S STATUS REPORT
             v.
13
     ALIREZA ZAMANIZADEH, a/k/a ALI
14   ZAMANI, an individual, and ADULT CARE
     SEARCH, a foreign non-profit corporation,
15
                              Defendants.
16
             As requested by Judge Acosta, Plaintiff submits this Status report:
17
             Defendant Zamani was to have a settlement meeting with plaintiff’s counsel on January
18
     4th to discuss the case and help prepare a Joint Status Report. Zamani emailed prior to the
19
     scheduled meeting indicating he was sick and asked to reschedule for Monday, January 7th. On
20
     January 7th he again emailed prior to the meeting asking to reschedule.
21
             Since that time, Zamani has indicated on several occasions that he would be submitting a
22
     settlement proposal to Plaintiff, yet nothing has yet been received. He is currently asking for
23

24
      Plaintiff’s Status Report - Page 1
25    Torres v. Zamanizadeh et al, no. 3:17-cv-02170-AC
               Case 3:17-cv-01270-AC            Document 44    Filed 01/22/19      Page 2 of 2




 1   another 15 days to attempt settlement, but at this point Plaintiff has serious doubts about his

 2   willingness to follow through.

 3           With this in mind, plaintiff respectfully requests abatement of this case for until February

 4   1st, 2019 (10 days) so that the parties have time to convene to discuss the disposition of the case.

 5   Assuming that nothing is resolved in this time, Plaintiff would then seek a scheduling conference

 6   to get this case back on track and firmly believes that judicial involvement would be invaluable

 7   as this case features a Pro Se defendant.

 8           DATED January 22nd, 2019

 9                                                         PDX LAW GROUP PC

10                                                         /s David Richardson
                                                           David Richardson, OSB 051370
11                                                         david@pdxlawgroup.com
                                                           Attorneys for Plaintiff
12
     Served upon defendants by email
13

14

15

16

17

18

19

20

21

22

23

24
      Plaintiff’s Status Report - Page 2
25    Torres v. Zamanizadeh et al, no. 3:17-cv-02170-AC
